Citation Nr: 1445163	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an effective date earlier than April 9, 2008 for the award of service connection for posttraumatic stress disorder (PTSD), to exclude clear and unmistakable error (CUE).

2. Entitlement to an initial rating in excess of 10 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 10 percent rating, effective July 24, 2009.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file. 

In a subsequent rating decision dated in December 2011, the RO assigned an effective date of February 20, 2009 for the grant of service connection for PTSD.

The issue of whether there was clear and unmistakable error (CUE) in the September 2010 rating decision that assigned an effective date of July 24, 2009 for the grant of service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2012 Veteran Statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the June 2014 Board hearing, the appellant reported that he is currently receiving treatment from the VA for his PTSD symptoms.  The most recent treatment records associated with the claims file noting treatment for PTSD are dated in February 2010.  (The statement of the case references that later-dated reports were of record and had been "viewed electronically."  However, no such records are in the paper file or the paperless appeals folder.)  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Additionally, the Veteran's last examination for his service-connected PTSD was conducted in August 2010.  As the outstanding treatment records may well indicate a worsening of symptoms, and as the prior examination was over 4 years ago, the Board finds that another examination should be arranged to ensure that the Veteran's current symptomatology is appropriately documented.

As previously noted, in the September 2010 rating decision, the RO granted service connection for PTSD and awarded a 10 percent rating, effective July 24, 2009.  The Veteran submitted a notice of disagreement (NOD) in December 2010 requesting an earlier effective date for the award of service connection.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995). A review of the claims file reveals that VA has not yet issued a statement of the case (SOC) regarding an earlier effective date for PTSD.  The Board is, therefore, obligated to remand this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case for the issue of entitlement to an effective date earlier than February 20, 2009 for the award of service connection for PTSD.

2. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for PTSD.  Specifically, VA records from February 2010 to the present should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Schedule the Veteran for a VA psychiatric examination to determine the present severity of his PTSD.  The examiner should discuss the occupational and social impairment caused by the PTSD and should note all relevant complaints and findings. A Global Assessment of Functioning (GAF) score should be assigned. 

4. Thereafter, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



